Citation Nr: 0209998	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  00-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to service connection for 
bilateral hip dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1957.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence sufficient to reopen his previously denied 
claim for service connection for a bilateral hip disability 
had not been submitted.  In the May 2001 Board decision, the 
Board found that sufficient new and material evidence had 
been submitted and remanded the appeal for additional 
development.  After further development and adjudication, the 
current appeal is now before the Board for final disposition.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  Bilateral hip dysplasia was not noted on the veteran's 
May 1954 Report of Medical Examination for Pre-Induction.

3.  The veteran's bilateral hip dysplasia is a congenital 
defect that pre-existed his service.

4.  The medical evidence does not establish that the 
veteran's bilateral hip dysplasia worsened beyond a normal 
progression during his service.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's bilateral hip 
dysplasia existed prior to his service.  38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2001).

2.  Bilateral hip dysplasia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hip Dysplasia

In the instant appeal, the veteran contends that his 
bilateral hip dysplasia is due to an injury that occurred 
during basic training while in service.  A complete and 
thorough review of the evidence of record does not 
substantiate his contention to the requisite degree to 
warrant the grant of service connection.

The determination of the merits of the veteran's claim must 
be made as to whether the evidence supports his claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
his claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  
38 C.F.R. § 3.303(c) (2001).

Service connection may be granted for hereditary diseases 
that either first manifest during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990), published at 55 
Fed. Reg. 43,253 (1990) (a reissue of General Counsel opinion 
008-88 (September 27, 1988)).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.   VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (Mar. 5, 1985)).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  An 
increase in severity is distinguished from the mere 
recurrence of manifestations of the pre-existing injury or 
disease.  Evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone or without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Davis v. Principi, 276 F.3d 1361 
(Fed. Cir. 2002).

The May 1954 Report of Medical Examination for Pre-Induction 
reflects that the veteran was qualified for general military 
service and that no defects had been discovered.  The veteran 
entered active duty in August 1954.

The veteran's service medical records first reveal a mention 
of his hip problems a mere five weeks into his active duty.  
A September 1954 service medical record reflects that the 
veteran had pain in his left hip.  A December 1954 service 
medical record reflects that he again had pain in the left 
hip.  The December 1954 service medical record also 
specifically states that the veteran had not history of 
trauma in relation to his hip pain and no history of bone 
disease.  The December 1954 Radiographic Report indicates 
that the left femoral head showed flattening and a decrease 
in absolute size with some sclerosis along its edge and a 
disturbance of the Shelton line indicating an old dysplasia; 
no other abnormalities could be demonstrated.

A January 1955 Radiographic Report reflects a clinical 
history of pain in the left hip for six months.  A February 
1955 service medical record reveals that the veteran 
complained of left hip pain when walking, that an X-ray 
report revealed indenting deformity, and contained a 
diagnosis of bilateral hip dysplasia, which was congenital.  
A February 1955 Physical Standards and Physical Profiling 
report indicates that due to his congenital malformation of 
the hips, which was permanent in nature, the veteran required 
special consideration in his classification and assignment.

A July 1955 service medical record reflects that the veteran 
had pain over his left hip.  A November 1955 Consultation 
Sheet requests recommendations for management of the 
veteran's congenital dysplasia of the hips which was 
symptomatic.  A June 1956 Progress Note reflects that the 
veteran indicated that his current left hip pain began in 
basic training.  An August 1956 service medical record 
reflects that the veteran had been in good health except for 
occasional left hip pain for the last two years.

A September 1956 service medical record reflects that the had 
some tenderness upon extension, flexion, adduction, and 
abduction of the hip joint but that the tenderness was 
minimal and his hips appeared symmetrical.  A September 1956 
Clinical Record reflects that the veteran stated that 
approximately six weeks after entering the Army he hurt his 
left hip and had occasional left hip pain since that time.  A 
September 1956 Radiographic Report reflects that the 
veteran's hips showed shallow acetabula bilaterally, more 
marked on the left, which represented an old dislocation of 
the hips and was congenital in nature.  The December 1956 
Report of Medical Examination for Temporary Retirement does 
not note the veteran's bilateral hip dysplasia.

As an initial matter, the Board will address whether the 
veteran's bilateral hip dysplasia existed before his service.   
The veteran specifically asserted in a January 2001 statement 
in support of his claim that his bilateral hip dysplasia did 
not exist prior to his military service.  The Board cannot 
agree as the evidence of record clearly refutes this 
assertion.

A veteran will be considered in sound condition upon entering 
service except for noted defects, or in this case, noted 
diseases.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§§ 3.303(c), 3.304(b) (2001).  In the instant case, the 
veteran's May 1954 pre-induction examination report did not 
note the veteran' hip condition, and, as such the presumption 
is that the veteran did not have the bilateral hip dysplasia.  
However, the presumption of soundness may be rebutted by 
clear and unmistakable (obvious or manifest) evidence that 
the condition revealed in service existed before service.  
Id.  Clear and unmistakable evidence is evidence that is 
undebatable (cannot be misinterpreted and misunderstood).  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, 
within weeks of entering active duty, the veteran complained 
of hip pain and within months bilateral hip dysplasia was 
revealed.  Dysplasia, by its very definition, is an 
abnormality of development, and as such must have preexisted 
service.  See 38 C.F.R. § 3.304(b)(1)(2)(3); see generally 
Harris v. West, 203 F. 3d 1347 (Fed. Cir. 2000), Grahman v. 
West, 12 Vet. App. 406 (1999).  As such, the Board finds that 
the very nature of the veteran's congenital hip condition is 
such that it clearly and unmistakably existed prior to 
service.  Therefore, the presumption of soundness has been 
rebutted and is not applicable to the veteran in the present 
case.

A preexisting condition will be considered to have been 
aggravated by service when there is an increase in the 
disability during service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (2001).  Service connection may be warranted for a 
hereditary disease that pre-exists service and progresses at 
an abnormally high rate during service.  VAOPGCPREC 67-90 
(July 18, 1990), published at 55 Fed. Reg. 43,253 (1990) (a 
reissue of General Counsel opinion 008-88 (September 27, 
1988)).  The evidence of record reflects that the veteran's 
bilateral hip dysplasia become symptomatic during service and 
that he experienced pain upon exertion, which alone does not 
satisfy the level of proof required to establish an increase 
in disability.  See Davis v. Principi, 276 F.3d 1361 (Fed. 
Cir. 2002).  The service medical records do not indicate that 
the veteran's bilateral hip dysplasia itself worsened or 
progressed at an abnormally high rate, only that the 
bilateral hip dysplasia become painful, or symptomatic, 
during his military service.  No pathological changes to the 
veteran's bilateral hip dysplasia were noted.  As such, the 
veteran's service medical records do not reveal an 
aggravation of his bilateral hip dysplasia.  See generally 
Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 
9 Vet. App. 402 (1996).  The Board also notes the presumption 
of aggravation is not triggered, as there is not evidence of 
record that his disability increased in severity during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Maxson 
v. West, 12 Vet. App. 453, 460 (1999).


The Board observes that the veteran points to the fact that 
bilateral hip dysplasia was not noted on his May 1954 pre-
induction examination report as an indicator that his 
disability must have been aggravated by his service.  But the 
Board notes that the veteran's bilateral hip dysplasia was 
also not noted in his December 1956 temporary retirement 
examination report.  What the veteran's service medical 
records as a whole indicate is that bilateral hip dysplasia 
is noted either on radiographic reports or when the veteran 
was being treatment for flare-ups of the condition.  In fact, 
the September 1956 service medical record dealing with a 
flare-up of the veteran's condition reflected that veteran's 
hips appeared symmetrical, mere months before the veteran's 
discharge from active duty.  Therefore, the Board cannot 
agree with the veteran's assertion that the absence of his 
congenital defect being noted on his pre-induction 
examination report is evidence that his bilateral hip 
dysplasia was aggravated in service.

The veteran also specifically asserts that his hip condition 
was aggravated by a hip injury during basic training.  But 
the veteran's service medical records do not reflect that the 
veteran suffered an injury during basic training.  In fact, 
while a January 1955 Radiographic Report reflects a clinical 
history of left hip pain for six months, the December 1954 
service medical record clearly indicated that the veteran had 
no history of trauma in relation to his hip pain.  Instead, 
the veteran's service medical record revealed a congenital 
condition in which the veteran's hips had developed 
abnormally.

Additionally, the veteran's post-service medical treatment 
records do not reveal that his bilateral hip dysplasia was 
aggravated during service.  A February 1972 letter from a 
private physician reflects that the veteran relayed to the 
private physician that while in service, the veteran was 
thrown to the ground injuring his left hip and that a medical 
examination at the time disclosed a chip in the hip joint.  
The private physician then stated, in reliance of the history 
given by the veteran, that, "The history of injury to the 
left hip would indicate aggravation of the pre-existing 
condition."  

A February 1979 Radiographic Report reflects an impression 
of, "Findings probably consistent with residuals of 
congenital subluxation of both hips and mild bilateral 
osteoarthrosis, more marked on left."  A February 1979 VA 
Compensation Examination Report reflects that the veteran 
indicated he first began to have pain in his hips with 
strenuous exertion, especially during basic training.  The 
examination report contains a diagnosis of bilateral, 
congenital acetabular dysplasia with degenerative arthritis.  
The VA examiner noted in the February 1979 examination report 
that veteran's hip condition, if preexisting service,  
"evidently" was aggravated in service as, "the veteran, at 
the time of enlistment was good enough for service...now the 
pain and motion limitation have invalidated the vet[eran] for 
work..."

A June 2001 Orthopedic Outpatient Note reflects that the 
veteran had a letter from his representative, which asked the 
VA physician to determine whether the veteran's hip condition 
was congenital in nature and whether it was related to 
service.  The June 2001 note reflects that the veteran 
injured his left hip during active duty, which probably 
contributed to him developing degenerative joint disease of 
that hip.

A November 2001 VA Joints Examination Report reflects that 
the VA examiner reviewed the veteran's claims folders and 
stated that the veteran apparently entered service with a 
congenital dysplasia of both hips.  In the November 2001 
examination report, the VA examiner specifically opined that 
he felt that the veteran's hip condition was a result of a 
normal course of events, and of course a probability existed 
that the military did have some effect on the progression of 
the disease, but that would be conjecture on his part to make 
such a statement.

The Board finds that the opinion expressed by the VA examiner 
in the November 2001 examination report to be the most 
probative medical opinion contained in the evidence of 
record.  The VA examiner, in essence, opined that the 
veteran's hip condition has been the result of the normal 
course of events and that it would be a pure guess to state 
that the military had an effect on the progression of the 
veteran's hip condition.  This is in direct contrast to the 
February 1972 letter in which a private physician opined that 
a history of an injury to the veteran's left hip would 
indicate an aggravation of the preexisting condition, the 
February 1979 examination report in which a VA examiner 
stated the veteran's hip condition was aggravated by service, 
and the June 2001 outpatient note in which the VA physician 
stated that an in-service injury to the veteran's left hip 
probably contributed to the development of degenerative joint 
disease of that hip.  But these statements lack probative 
value in establishing that the veteran's bilateral hip 
dysplasia was aggravated by active duty.  The medical opinion 
expressed are based solely on a medical history given by the 
veteran and not on a review of the veteran's actual medical 
records which do not support the veteran's history of 
injuring his hip during basic training.  As such, the Board 
finds these opinions to be immaterial as the physicians did 
not review relevant documents, the veteran's service medical 
records, which would enabled them to form independent, and 
probative, medical opinions.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Owens v. Brown, 7 Vet. 
App. 429 (1995).  Therefore, based on the probative medical 
evidence contained in the evidence of record, the Board finds 
that the veteran's bilateral hip dysplasia was not aggravated 
by the veteran's active duty.  See Davis v. Principi, 276 
F.3d 1361 (Fed. Cir. 2002).

With specific regard to the veteran's contentions that his 
bilateral hip dysplasia was aggravated during service, there 
is no indication that the veteran possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnoses or medical causation.  His 
statements regarding his bilateral hip dysplasia are 
insufficient.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As such, the Board finds that the veteran's 
statements regarding his hip condition do not qualify as 
competent medical evidence to establish that his bilateral 
hip dysplasia was aggravated by his military service.

The evidence of record indicates that the veteran's hip 
condition eventually progressed to include degenerative 
arthritis in both of his hips, which led to hip replacement 
surgeries.  Certain chronic diseases, including arthritis, 
are considered to have been incurred in service even though 
there is no evidence of such disease during the period of 
service when the chronic disease manifests to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001); see also Splane v. West, 216 F.3d 
1058 (2000).  The evidence of record does not indicate that 
the veteran had degenerative arthritis during service or to a 
compensable degree within one year of his discharge from 
active duty.  Neither does the veteran or his representative 
so contend.  Therefore the Board specifically notes that the 
veteran is not entitled to service connection based on a 
presumptive period for arthritis.

In brief, the evidence does not show that the veteran's 
bilateral hip dysplasia was aggravated during service.  
Therefore, the Board finds that service connection is not 
warranted.  See 38 C.F.R. § 3.303 (2001).  Accordingly, the 
Board concludes that the preponderance of the evidence weighs 
against the veteran's claim for service connection for 
bilateral hip dysplasia.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for bilateral hip dysplasia is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

